Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 8/18/2022.  It is noted that claim 13 has the wrong status identifier and should be “withdrawn”.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 8/18/2022.  In particular, claim 1 has been amended to incorporate claim 2 and has made claim 18 include a new combination of limitations was not present in the original claims.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1-7, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Imanishi (US 2004/0116578).
With respect to claims 1, 4, 6, and 19, Imanishi discloses a granular inorganic filler (reads on claimed “granulate”) comprising inorganic filler particles having a mean particle diameter (D50) of 0.01-20 μm and a binder (abstract), where exemplified inorganic filler particles include talc (paragraphs 0037-0042).  Imanishi discloses that the binder is present in an amount of 0.5-10 wt % (paragraph 0024) and includes “higher fatty acids” and other organic binders (paragraph 0025).  While discussing dispersing agent, Imanishi teaches that “high fatty acids” include stearic acid (paragraph 0027).  Therefore, Imanishi suggests that the higher fatty acid of the binder include stearic acid (18 carbon atoms).  Imanishi discloses that the granular inorganic filler is dried (paragraph 0012 and 0037).  Therefore, it would have been obvious to one of ordinary skill in the art to obtain a granular inorganic filler comprising down to 0 wt % water.
Imanishi fails to exemplify a granular inorganic filler comprising talc and an organic binder that is stearic acid.
Even so, it would have been obvious to one of ordinary skill in the art to select stearic acid to form the granular inorganic filler given that it teaches one.
With respect to claim 2, this claim which further limits stearic acid salt does not exclude the alternative embodiment of stearic acid.  Because the latter is disclosed by Imanishi as discussed above, it is proper to include claim 1 in this rejection.
With respect to claims 3, 5, and 15-17, exemplified inorganic filler particle is talc having average diameter of 1.8 μm (paragraph 0037) and therefore reads on “micronized talc.”
With respect to claim 7, Imanishi fails to disclose the tapped density.
Imanishi discloses that the granular inorganic filler has an apparent density of 0.1-3.0 g/mL (abstract).  While not the same, tapped density is related to apparent density but is measured after tapping the sample a set number of times.  Imanishi that apparent density of 0.1-3.0 g/mL is critical to obtain production efficiency and that density can be adjusted by selecting the type and content level of the binder (paragraph 0016).  
Given that apparent and tapped density are related and further given that Imanishi discloses that density can be optimized by adjusting the binder, it would have been obvious to one of ordinary skill in the art to obtain a granular inorganic filler having claimed tapped density.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Imanishi (US 2004/0116578) in view of Nakamura (US 2012/0238686).
The discussion with respect to Imanishi in paragraph 5 above is incorporated here by reference.
Imanishi discloses that the inorganic filler can a combination of fillers and teaches that talc and calcium silicate are used (paragraph 0026).
Imanishi does not specifically disclose wollastonite (a calcium silicate) as a part of the inorganic filler.
Nakamura discloses granular inorganic filler like Imanishi (abstract) and teaches that suitable fillers include talc and wollastonite (paragraph 0020).
Given that both Imanishi and Nakamura are drawn to granular inorganic fillers such as talc and other silicates and further given that Nakamura specifically discloses that wollastonite is a suitable filler, it would have been obvious to one of ordinary skill in the art to utilize a mixture of talc and wollastonite in the granular filler of Imanishi.

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that Imanishi does not disclose stearic acid.
	Imanishi discloses that the binder is present in an amount of 0.5-10 wt % (paragraph 0024) and includes “higher fatty acids” and other organic binders (paragraph 0025).  While discussing dispersing agent, Imanishi teaches that “high fatty acids” include stearic acid (paragraph 0027).  Therefore, Imanishi suggests that the higher fatty acid of the binder include stearic acid (18 carbon atoms).  

Applicant argues that the application establishes unexpected results for the claimed organic binder regarding tapped density, stability, flexural modulus, Charpy impact strength, and heat deflection temperature.
The data has been fully considered, however, it is insufficient to establish unexpected results because there is no criticality for the claimed binder.  Case law holds that comparative showings must compare the claimed subject matter with the closest prior art to be effective.  See In re Burckel, 592 F.2d 1175, 1179, 201 USPQ 67, 71 (CCPA 1979). Specifically, the comparative example of the specification does not include a binder but Imanishi discloses the presence of a binder.  
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn